Title: From Thomas Jefferson to Thomas Newton, Jr., 8 September 1791
From: Jefferson, Thomas
To: Newton, Thomas, Jr.



Dear Sir
George town Sep. 8. 1791.

I was in the moment of my departure from Philadelphia for Virginia when I recieved your favor enquiring how far the law of nations is to govern in proceedings respecting foreign Consuls.
The law of nations does not of itself extend to Consuls at all. They are not of the diplomatic class of characters to which alone that law extends of right. Convention indeed may give it to them, and sometimes has done so: but in that case the Convention can be produced. In ours with France, it is expressly declared that Consuls shall not have the privileges of that law, and we have no convention with any other nation.
Congress have had before them a bill on the subject of consuls, but have not as yet passed it. Their code then furnishes no law to govern these cases.
Consequently they are to be decided by the State laws alone. Some of these, I know, have given certain privileges to Consuls; and I think those of Virginia did at one time. Of the extent and continuance of those laws, you are a better judge than I am.
Independantly of law, Consuls are to be considered as distinguished foreigners, dignified by a commission from their sovereign, and specially recommended by him to the respect of the nation with  whom they reside. They are subject to the laws of the land indeed precisely as other foreigners are, a convention, where there is one, making a part of the laws of the land: but if at any time their conduct should render it necessary to assert the authority of the laws over them the rigour of those laws should be tempered by our respect for their sovereign as far as the case will admit. This moderate and respectful treatment towards foreign Consuls it is my duty to recommend and press on our citizens, because I ask it for their good, towards our own consuls, from the people with whom they reside.
In what I have said I beg leave to be understood as laying down general principles only, and not as applying them to the facts which may have arisen. Before such application, those facts should be heard from all whom they interest. You, who have so heard them, will be able to make the application yourself, and that, not only in the present, but in future cases.
